Case 1:18-cv-00502-JAO-KJM Document 100 Filed 03/19/21 Page 1 of 1             PageID #:
                                  1900


                                     MINUTES



 CASE NUMBER:             1:18-cv-00502 JAO-KJM
 CASE NAME:               Ya-Wen Hsiao v. Al Stewart, Acting Secretary of Labor
 ATTYS FOR PLA:           Ya-Wen Hsiao, Pro Se
 ATTYS FOR DEFT:          James Graulich


       JUDGE:      Jill A. Otake                 REPORTER:      Ann Matsumoto

       DATE:       03/19/2021                    TIME:          8:50am-9:40am


COURT ACTION: EP: Hearing on [84] Plaintiff’s Motion for Preliminary Injunction
was conducted by video teleconference (VTC).

Plaintiff orally moved for CM/ECF access. Court to address the request in an Entering
Order.

Oral arguments heard.

[84] Plaintiff’s Motion for Preliminary Injunction - TAKEN UNDER ADVISEMENT.

Court to issue a written order.




Submitted by: Shelli Mizukami, Courtroom Manager
